Citation Nr: 1712950	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-18 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran initially indicated on his substantive appeal form (VA Form 9) that he wanted a videoconference hearing before the Board; however, he withdrew this request for a hearing in December 2011.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary before adjudication of the Veteran's appeal.  The Board notes a Report of Contact dated July 2010 indicates that the Veteran applied to and was enrolled in the Vocational Rehabilitation program through VA.  However, those Vocational Rehabilitation records are not associated with the claims file.

Further, the Veteran receives treatment for his service-connected lumbar spine disability from VA treatment facilities, and these records may be relevant to the Veteran's claims regarding service connection for disabilities secondary to his lumbar spine disability.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, the Board notes the latest available records from VA treatment facilities in the Veteran's electronic claims file are dated November 2010.  

The Veteran has asserted that his service-connected lumbar spine disability may have caused or aggravated his claimed bilateral hip disabilities.  See Statement in support of claim dated May 2010.  Additionally, the Board considered the Veteran's cervical spine disability claim on a secondary basis in a May 2016 decision and remand.  The Board finds that a reasonable possibility exists that the above records are relevant to the Veteran's claim, and VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In accordance with the Board's May 2016 remand, VA obtained additional opinions regarding secondary service connection in September 2016.  An addendum opinion regarding direct service connection was obtained November 2016.  However, additional opinions would assist in the disposition of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any Vocational Rehabilitation records.

2.  The RO or the AMO should undertake appropriate development to obtain ALL outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  

3.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  After completing steps 1 and 2, have the file reviewed by a qualified examiner and obtain VA opinions: 

a)  The examiner must specifically state whether the Veteran's cervical spine disorder was CAUSED OR AGGRAVATED (I.E., WORSENED) BY MILITARY SERVICE OR THE SERVICE-CONNECTED DDD OF THE THORACOLUMBAR SPINE DISABILITY. 
The examiner must provide a detailed explanation for all opinions and conclusions expressed. 

In reaching an opinion, the examiner must review the service and post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

 * October 2015 VA medical opinion disability benefits questionnaire (DBQ) that contains conflicting and insufficient rationales as to the etiology of the cervical spine disorder.

b)  The examiner must specifically state whether the Veteran's bilateral hip disorder was CAUSED OR AGGRAVATED (I.E., WORSENED) BY THE SERVICE-CONNECTED DDD OF THE THORACOLUMBAR SPINE DISABILITY. 

The examiner must provide a detailed explanation for all opinions and conclusions expressed. 

In reaching an opinion, the examiner must review the post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

 * May 2015 and October 2015 VA examination reports discussing the current, separate diagnoses of osteoarthritis and DDD in both hips, but not addressing whether this disorder was AGGRAVATED by the Veteran's service-connected DDD of the thoracolumbar spine.

5.  Then, readjudicate the claims.   If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




